                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                    S:15-CR-329-D



UNITED STATES OF AMERICA                    )
                                            )
                   v.                       )                ORDER
                                            )
FREDERICK RAND,                             )
                                            )
                         Defendant.         )

                                                      '         -
       On November 16, 2020, Frederick Rand ("Rand'') :tiled a motion for recommendation for

residential reentry center placement or home con:firiement [D.E. 171]. The Bureau of Prisons

("BOP") gets to decide whether Rand will serve his imprisonment in a residential reentry center.

See 18U.S.C. §§ 3621(b), 3624(c). IfRandisnotsatisfiedwiththeBOP'sdecision,Randmayseek

judicial review.

       In sum, Rand's motion for recommendation for residential reentry center placement or home

confinement [D.E. 171] is DENIED without prejudice.

       SO ORDERED. This _!(_day of February 202i'.




                                                   JSC.DEVERID
                                                   United States District Judge




           Case 5:15-cr-00329-D Document 176 Filed 02/11/21 Page 1 of 1
